DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akkarakaran et al. (US 2019/0312698 A1, provisional application No. 62/654,250 dated 4/6/2018, hereinafter “Akkarakaran).
Regarding claim 1, Akkarakaran discloses a System-on-Chip (SoC) to be implemented in a user equipment (UE), the SoC comprising: interface circuitry; and baseband circuitry coupled with the interface circuitry (see Figure 11, para. 0021, 0053 and 0139-0142, the baseband circuitry to: generate a sounding reference signal (SRS) beam for transmission in a configured SRS resource indicated by received Downlink Control Information (DCI) when the UE is configured with one or more SRS resources for a configured transmission scheme via higher layer signaling (see para. 0073-88) and a subset of the one or more SRS resources are reconfigured via a received Media Access Control (MAC) Control Element (CE) (see abstract, para. 0018, 0107, 0113-
Regarding claim 7, Akkarakaran discloses wherein the baseband circuitry is further to: generate a physical uplink shared channel (PUSCH) beam for transmission in the configured SRS resource indicated by the received DCI when the MAC CE indicates M number of candidate SRS resources, and provide, via the interface circuitry, the PUSCH beam to the RF circuitry for transmission (see para. 0085-0088 and 0099).
Regarding claim 10, Akkarakaran discloses wherein the DCI includes an SRS resource indicator field, and a value in the SRS resource indicator field is selected from the M number of candidate SRS resources (see para. 0101).
Regarding claim 11, Akkarakaran discloses wherein the configured transmission scheme is a codebook based transmission scheme or a non-codebook based transmission scheme (see para. 0103).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran in view of John Wilson et al. (US 2019/0349059 A1, provisional 62/670/665 dated 05/11/2018, hereinafter “John”)
Regarding claim 2, Akkarakaran discloses wherein the MAC CE is to indicate a component carrier (CC) index (see para.0077). Akkarakaran discloses all the subject matter but fails to mention bandwidth part identifier (ID). However, John from a similar field of endeavor discloses bandwidth part identifier (ID) (see para. 0095). This, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include John bandwidth part identifier scheme into Akkarakaran MAC-CE transmission scheme. The method can be included in a UE. The motivation of doing this is to improve communications between access point and stations in a wireless network (see para. 0007). 
Regarding claim 3 and 5, Akkarakaran discloses wherein the one or more SRS resources are configured with a periodic time domain behavior or an aperiodic time domain behavior (see para. 0068, 0073, 0077 and 0095), and wherein the MAC CE is to update a beam of each SRS resource of the subset of the one or more SRS resources, 
Regarding claim 4, Akkarakaran discloses wherein the UE is configured with one or more SRS resource sets via the higher layer signaling, and the one or more SRS resource sets comprise the one or more SRS resources (see para. 0120).
Regarding claim 6, Akkarakaran discloses wherein the MAC CE is to update a power control parameter set for an individual SRS resource set of the one or more SRS resource sets (see para. 0086), and the MAC CE is to further indicate an SRS resource set ID for the individual SRS resource set (see para. 0099, 0107 and 0114), a PO and alpha set ID, a pathloss reference signal ID, and a closed-loop index (see para. 0014-0122).
Regarding claim 8, Akkarakaran discloses wherein the MAC CE is to include a CC index (see para. 0077), an SRS resource ID for each of the M number of candidate SRS resources (see para. 0086). Akkarakaran discloses all the subject matter but fails to mention bandwidth part identifier (ID). However, John from a similar field of endeavor discloses bandwidth part identifier (ID) (see para. 0095). This, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include John bandwidth part identifier scheme into Akkarakaran MAC-CE transmission scheme. The method can be included in a UE. The motivation of doing this is to improve communications between access point and stations in a wireless network (see para. 0007). 
Regarding claim 9, Akkarakaran discloses wherein the MAC CE is to include a CC index (see para. 0077), spatial relation information for a corresponding SRS resource indicator (SRI) of the M number of candidate SRS resources (see para. 0065 and 0088). Akkarakaran discloses all the subject matter but fails to mention bandwidth part identifier (ID). However, John from a similar field of endeavor discloses bandwidth part identifier (ID) (see para. 0095). This, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include John bandwidth part identifier scheme into Akkarakaran MAC-CE transmission scheme. The method can be included in a UE. The motivation of doing this is to improve communications between access point and stations in a wireless network (see para. 0007). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK RINEHART can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463